PER CURIAM.
Appellant was informed against under section 832.05, Florida Statutes, F.S.A., upon a charge of unlawfully uttering, issuing, and delivering a check for the payment of money in the amount of $350, well-knowing at the time of the issuing and delivering of the check that the drawer and maker thereof did not have sufficient funds on deposit with the bank or depository on which the check was drawn with which to pay the same on presentation. The check was cashed by the First National Bank of Fort Lauderdale and appellant received the sum of $350 less telephone charges that were incurred in connection with the cashing of the check.
Appellant did not interpose a motion to quash the information and was arraigned and entered a plea of not guilty. He, through his counsel, waived trial by jury. The state offered its evidence and appellant offered none. At the conclusion of the state’s case appellant, through his counsel, made a motion for a directed verdict of acquittal on the ground that the testimony adduced was legally insufficient on which to predicate a verdict of guilty. This motion was denied.
The trial judge found the appellant guilty and sentenced him to the state prison for a term of two years. The evidence is sufficient to sustain the verdict.
Accordingly, the judgment is affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.